Citation Nr: 0703110	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  The appellant is the deceased veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2006.


FINDINGS OF FACT

1.  The veteran died in July 1999 as the result of metastatic 
melanoma.

2.  Malignant melanoma was not present until many years after 
service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  A service-connected disability is not shown to have 
caused or materially contributed in producing or accelerating 
the veteran's death.


CONCLUSIONS OF LAW

1.  Metastatic melanoma was not due to disease or injury 
incurred in or aggravated by service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a February 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued prior to the appealed 
May 2004 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the appellant 
of the evidence needed to substantiate her claim and assist 
her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Additionally, service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  

VA regulations provide that where a veteran served 90 days or 
more of continuous active military service and certain 
chronic diseases, including malignant tumor, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. 

The Board observes that the veteran died in July 1999.  His 
death certificate lists metastatic melanoma as the immediate 
cause of death.   

At the time of the veteran's death, service connection was 
not in effect for any disability.

In reviewing the veteran's service medical records, the Board 
notes that the veteran had a recurring sebaceous cyst on his 
right cheek below the eye.  Service medical records show the 
cyst was removed in July 1967, August 1967, February 1968, 
and May 1968.  His August 1968 separation examination report, 
however, contains no notations indicating complaints or 
symptoms pertaining to any type of skin abnormality, 
including malignant melanoma.

Subsequent to service, from September 1995 to July 1999, the 
veteran received treatment in a private medical facility for 
malignant melanoma.  Hospital reports show that at the time 
of his death, the melanoma had metastasized to the small 
bowel.  None of these records link the onset of melanoma to 
events during service.

During her August 2006 Board hearing, the appellant asserted 
that the veteran's melanoma was caused by exposure to 
sunlight during his active service.  However, the appellant 
has presented no medical evidence linking the veteran's 
cancer to his service, despite the fact that she was notified 
of the requirement of such evidence in the February 2004 
"duty to assist" letter.  Further, following the Board 
hearing, the record was held open an additional sixty days to 
allow the appellant an opportunity to submit additional 
medical evidence that might support her claim.  The Board 
notes that to date no additional medical evidence has been 
received from the appellant.  

The Board would also point out that for a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this 
case, the veteran did not even have a service-connected 
disability, nor did the evidence suggest such a causal 
connection between sun exposure during service and the 
veteran's cancer.

During her August 2006 Board hearing, the appellant also 
testified that prior to the time the veteran's cancer was 
diagnosed, he led a very healthy life.  He was never sick, or 
treated in a hospital.  No doctor or nurse ever recorded 
symptoms regarding a skin abnormality.

In this regard, the Board notes that the cancer is not 
clinically demonstrated until more than twenty-seven years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).
 
While the Board is empathetic with the appellant in view of 
the death of the veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Dependency and Indemnity Compensation based on service 
connection for the cause of the veteran's death is denied.


____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


